UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of April 30, 2009:1,336,873 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10Q For The Period Ended March 31, 2009 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Three Months Ended March 31, 2009 and 2008 1 Unaudited Consolidated Balance Sheet for March 31, 2009 and Audited Consolidated Balance Sheet for December 31, 2008 2 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2009 and 2008 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 4 Notes to Consolidated Financial Statements 5 Item 2. Management’ Discussion and Analysis of Financial Conditionand Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 23 Index Page One PART I. Item 1. Financial Statements HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Three Months Ended March, 31 2009 2008 (unaudited) (unaudited) Interest Income Interest and fees on loans $ 5,890 $ 6,390 Interest on federal funds sold 5 148 Interest on deposits in other banks 3 17 Interest and dividends on securities 227 282 Total Interest Income 6,125 6,837 Interest Expense Interest on deposits 1,838 2,448 Interest on borrowed money 137 134 Total Interest Expense 1,975 2,582 Net Interest Income 4,150 4,255 Provision for Loan Losses 284 179 Net Interest Income After Provision for Loan Losses 3,866 4,076 Non-interest Income Service charges 367 379 Gains on securities (13 ) 87 Other non-interest income 175 191 Total Non-interest Income 529 657 Non-interest Expense Salaries and employee benefits 1,661 1,560 Equipment and occupancy expense 329 350 Data processing expense 169 208 Directors fees 103 96 Legal and professional fees 123 137 Other non-interest expense 505 435 Total Non-interest Expense 2,890 2,786 Income Before Provision For Income Taxes 1,505 1,947 Provision for Income Taxes 542 709 Net Income $ 963 $ 1,238 Per Share Data Net Income $ .72 $ .86 Cash Dividends $ .29 $ .27 Weighted Average Common Shares Outstanding 1,336,873 1,436,874 The accompanying notes are an integral part of these statements. Index Page Two HIGHLANDS BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS (In thousands of dollars) March 31, 2009 December 31, 2008 (unaudited) (audited) ASSETS Cash and due from banks $ 7,038 $ 7,589 Interest bearing deposits in banks 524 502 Federal funds sold 8,984 160 Investment securities available for sale 20,801 21,692 Restricted investments 2,185 2,177 Loans 332,520 325,754 Allowance for loan losses (3,579 ) (3,667 ) Bank premises and equipment, net of depreciation 9,035 8,031 Interest receivable 2,023 2,164 Investment in life insurance contracts 6,560 6,499 Goodwill 1,534 1,534 Other intangible assets 1,166 1,215 Other assets 4,651 4,645 Total Assets $ 393,442 $ 378,295 LIABILITIES Deposits Non-interest bearing deposits $ 49,856 $ 49,604 Interest bearing transaction and savings accounts 72,769 68,610 Time deposits over $100,000 67,547 64,779 All other time deposits 140,045 133,294 Total Deposits 330,217 316,287 Overnight and other short term debt instruments 5,000 4,800 Long term debt instruments 11,207 11,317 Accrued expenses and other liabilities 6,976 6,492 Total Liabilities 353,400 338,896 STOCKHOLDERS’ EQUITY Common Stock, $5 par value, 3,000,000 shares authorized, 1,436,874 sharesissued 7,184 7,184 Surplus 1,662 1,662 Treasury stock (100,001 shares, at cost at December 31, 2008) (3,372 ) (3,372 ) Retained earnings 35,732 35,157 Other accumulated comprehensive loss (1,164 ) (1,232 ) Total Stockholders’ Equity 40,042 39,399 Total Liabilities and Stockholders’ Equity $ 393,442 $ 378,295 The accompanying notes are an integral part of these statements Index Page Three HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In Thousands of Dollars) Common Stock Surplus Treasury Stock Retained Earnings Other Comprehensive Income Total Balances at December 31, 2007 $ 7,184 $ 1,662 $ 0 $ 32,032 $ (285 ) $ 40,593 Cumulative effect adjustment to retained earnings for change in accounting principle (348 ) (348 ) Other Comprehensive Income: Net Income 1,238 1,238 Change in other comprehensive income 99 99 Total Comprehensive Income 1,337 Dividends Paid (388 ) (388 ) Balances March 31, 2008 $ 7,184 $ 1,662 $ 0 $ 32,535 $ (186 ) $ 41,195 Common Stock Surplus Treasury Stock Retained Earnings Other Comprehensive Income Total Balances at December 31, 2008 $ 7,184 $ 1,662 $ (3,372 ) $ 35,157 $ (1,232 ) $ 39,399 Other Comprehensive Income: Net Income 963 963 Change in other comprehensive income 68 68 Total Comprehensive Income 1,031 Dividends Paid (388 ) (388 ) Balances March 31, 2009 $ 7,184 $ 1,662 $ (3,372 ) $ 35,732 $ (1,164 ) $ 40,042 The accompanying notes are an integral part of these statements Index Page Four HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) Three Months Ended March 31, 2009 2008 (unaudited) (unaudited) Cash Flows From Operating Activities Net Income $ 963 $ 1,238 Adjustments to reconcile net income to net cash provided by operating activities Loss (gain) on investment securities 13 (87 ) Depreciation 155 170 Income from insurance contracts (61 ) (60 ) Net amortization of securities 24 (116 ) Provision for loan losses 284 179 Amortization of intangibles 49 49 Decrease in interest receivable 141 121 Decrease (increase) in other assets (47 ) 77 Increase in accrued expenses and other liabilities 484 544 Net Cash Provided by Operating Activities 2,005 2,115 Cash Flows From Investing Activities Increase in federal funds sold (8,824 ) (7,468 ) Proceeds from maturities of securities available for sale 1,963 10,117 Purchase of securities available for sale (1,000 ) (3,350 ) Decrease (increase) in restricted investments (8 ) (21 ) (Increase) in interest bearing deposits in other banks (22 ) (816 ) Purchase of property and equipment (1,159 ) (241 ) Net Increase in Loans (7,138 ) (1,270 ) Net Cash Used in Investing Activities (16,188 ) (3,049 ) Cash Flows From Financing Activities Net increase in deposits 13,930 2,178 Net change in short term borrowings 200 Repayment of long term borrowings (110 ) (154 ) Dividends paid in cash (388 ) (388 ) Net Cash Provided by Financing Activities 13,632 1,636 Net Increase (decrease)in Cash and Cash Equivalents (551 ) 702 Cash and Cash Equivalents, Beginning of Period 7,589 7,935 Cash and Cash Equivalents, End of Period $ 7,038 $ 8,637 Supplemental Disclosures Cash paid for income taxes $ 0 $ 0 Cash paid for interest $ 2,044 $ 2,685 The accompanying notes are an integral part of these statements. Index Page Five NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE ONE ACCOUNTING PRINCIPLES The consolidated financial statements conform to U. S. generally accepted accounting principles and to general industry practices.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2009 and the results of operations for the three month periods ended March 31, 2009 and The results of operations for the three month periods ended March 31, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year. The notes included herein should be read in conjunction with the notes to financial statements included in the Company’s 2008 annual report on Form 10-K. Certain reclassifications have been made to prior period balances to conform with the current years’ presentation format. NOTE TWO LOANS A summary of loans outstanding as of March 31, 2009 and December 31, 2008 is shown in the table below (in thousands of dollars): March 31, December 31, 2009 2008 Loan Type Commercial $ 99,780 $ 97,709 Real Estate construction 29,476 27,210 Real Estate mortgage 160,229 156,877 Consumer installment 43,035 43,958 Total Loans $ 332,520 $ 325,754 In addition to loans to fund construction and traditional mortgage loans, portions of the portfolio identified as commercial are also secured by real estate.At March 31, 2009, the total balance of loans in the portfolio secured by real estate was $269,678,000. NOTE THREE ALLOWANCE FOR LOAN LOSSES A summary of the transactions in the allowance for loan losses for the three month periods ended March 31, 2009 and 2008 is shown below (in thousands of dollars): 2009 2008 Balance, beginning of period $ 3,667 $ 3,577 Provisions charged to operations 284 179 Loan recoveries 65 39 Loan charge-offs (437 ) (221 ) Balance, end of period $ 3,579 $ 3,574 Index Page Six NOTE FOUR INVESTMENT IN INSURANCE CONTRACTS Investment in insurance contracts consist of single premium insurance contracts which have the dual purposes of providing a rate of return to the Company which approximately equals the Company’s average cost of funds and of providing life insurance and retirement benefits to certain executives. NOTE FIVE SECURITIES AND RESTRICTED INVESTMENTS The Company’s securities portfolio serves several purposes. Portions of the portfolio secure certain public and trust deposits while the remaining portions are held as investments or used to assist the Company in liquidity and asset/liability management. The amortized cost and market value of securities as of March 31, 2009 and December 31, 2008 is shown in the table below (in thousands of dollars). All of the securities on the Company’s balance sheet are classified as available for sale. March 31, 2009 December 31, 2008 Amortized Market Amortized Market Cost Value Cost Value Available For Sale Securities U.S. Treasuries and Agencies $ 7,411 $ 7,596 $ 7,504 $ 7,726 Mortgage backed securities 9,324 9,520 10,211 10,342 Obligations of states and municipalities 3,589 3,669 3,596 3,609 Marketable equities 15 16 28 15 Total Available For Sale Securities $ 20,339 $ 20,801 $ 21,339 $ 21,692 Information pertaining to securities with gross unrealized losses at December 31, 2008 and March 31, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position is shown in the table below (in thousands of dollars): Total Less than 12 Months 12 Months or Greater Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses March 31, 2009 Investment Category Mortgage backed securities 263 (2 ) 0 0 263 (2 ) U.S. Treasuries and Agencies 1,000 (3 ) 1,000 (3 ) 0 (0 ) Total $ 1,263 $ (5 ) $ 1,000 $ (3 ) $ 263 $ (2 ) December 31, 2008 Investment Category Mortgage backed securities 1,225 (17 ) 1,156 (16 ) 69 (1 ) State and municipals 1,908 (16 ) 1,708 (15 ) 200 (1 ) Other equity securities 15 (13 ) 0 0 15 (13 ) Total $ 3,148 $ (46 ) $ 2,864 $ (31 ) $ 284 $ (15 ) Restricted investments consist of investments in the Federal Home Loan Bank, the Federal Reserve Bank and West Virginia Bankers’ Title Insurance Company.Investments are carried at face value and the level of investment is dictated by the level of participation with each institution.Amounts are restricted as to transferability.
